Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2019, 11/25/2020, 12/08/2020, and 03/17/2021 has been considered by the examiner.
Response to Amendment
In the amendment filed on 03/16/2021, no claims have been amended, no claims 1-21 and 23 have been canceled, and no claims are new. Claims 22 and 24-42 are pending in this application.
		
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
With respect to claim 22 applicant argued:
Indirect Disclosure based on paragraph 0089 and Figure 2 of Levinson 
The first allegation of indirect teaching is based on paragraph 0089 and Figure 2, steps 204-208. Specifically, the Office Action alleges that "Levinson Figure 2 step 204 takes an event and then in step 206-208 generates a series of candidate trajectories/paths based on this event." Office Action, page 6. This analysis of Levinson, if true (which is not agreed to but merely stated for the sake of discussion) can not reasonably be said to teach or suggest the above-recited element of claim 22. 
Specifically, Claim 22 recites: First Named Inventor Karl Iagnemma
predicting, by the one or more processors, one or more failure modes of one or more sensors of the vehicle when the vehicle is to travel the road segment; 
predicting, by the one or more processors, a level of performance of the one or more sensors based on the physical properties of the road segment and the one or more failure modes; 

in response to determining that the vehicle is incapable of traveling the road segment, selecting, by the one or more processors, a second route excluding the road segment. 

To the extent that paragraph 0089 or Figure 2 describe failure modes, the undersigned notes that Levinson is understood to describe that an event (which may be a failure mode) is detected at 204, and then various candidate trajectories are analyzed at 206. Levinson, paras. 0059 and 0060. This is different from, and can not reasonably be said to teach or suggest prediction of one or more failure modes of one or more sensors "when the vehicle is to travel the road segment." In other words, Levinson does not appear to teach or suggest that the failure modes are based on the identification of possible road segments. As such, Levinson can not reasonably be said to teach or suggest, either explicitly or inherently, the subsequent concept of "in response to determining that the vehicle is incapable of traveling the road segment, selecting... a second route excluding the road segment." Therefore, the undersigned respectfully asserts that the argument presented in the Office Action is in clear error based on the clear language of Levinson. 

The examiner respectfully disagrees. As an initial point in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the failure modes are based on the identification of possible road segments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All the claim requires is that the sensor in question would be in a failure mode while traveling the route in question and that the sensor being in said failure mode would cause the system to determine if the vehicle was capable of traveling a route segment. As was previously explained this feature is indirectly taught by Levinson since Levinson teaches rerouting based on events (Levinson ¶[83, 145-148]) and earlier stated that the event could include failure of a sensor (Levinson ¶[89])

Indirect Disclosure based on paragraph 0148 of Levinson 
The second allegation of indirect disclosure relates to paragraph 0148, and states "assuming arguendo that it is not a sensor failure that causes operation of a planner to degrade or fail and use a contingent trajectory, it would be obvious to one of ordinary skill in the art that a sensor failing could be the cause of the planner degrading or failing and thus requiring the contingent trajectory instead of the principal trajectory." Office Action, pages 6 and 7. 
The undersigned is unable to identify any teaching or suggestion in Levinson that a sensor failure is the cause of the planner issue described at paragraph 0148. Rather, the Office Action appears to be basing this interpretation on an unsupported logical leap related to a First Named Inventor Karl IagnemmaAttorney Docket: 46154-0024001 / P100294Application No. : 15/182,313Filed: June 14, 2016Page: 11of12concept on which Levinson is silent. As the BPAI has noted, silence "can only show what it fails to describe or teach, as opposed to an inference of what is does." Ex Parte Hee Choull Lee, Appeal 2011-008999 at 5 (BPAI March 21, 2012) (reversing Examiner's obviousness rejection based on Examiner's conclusory statements regarding a reference's teaching). Therefore, the undersigned respectfully asserts that this interpretation of Levinson is in clear error. 

The examiner respectfully disagrees. As an initial point, it is noted that applicant’s arguments do not even address the position taken by examiner. Applicant states ”The undersigned is unable to identify any teaching or suggestion in Levinson that a sensor failure is the cause of the planner issue described at paragraph 0148.” Not only was this was never a position taken by the examiner, the examiner even acknowledged that there was not explicit teaching of this feature in ¶[148] of Levinson. The position the examiner actually took was that the planner taught by Levinson ¶[148] explicitly teaches “e.g., during which autonomous vehicle 3630 self-navigates using a contingent trajectory to performs a safe-stop operation when principal trajectories are not available, such as if operation of a planner degrades or fails” or in other words, Levinson teaches the limitation of “in response to determining that the vehicle is incapable of traveling the road segment, selecting, by the one or more processors, a second route excluding the road segment” taken in a vacuum. As to whether or Levinson  taught that not a sensor failure could be the cause of the operation of a planner degrading or 
If a planner fails, the system might need to reroute (Levinson ¶[148]).
The planner uses sensors in order to make its decisions (Levinson ¶[148]).
Sensor failures can occur and cause issues with the vehicle (Levinson ¶[89, 148]). 
One of ordinary skill in the art, reading these three teachings, would instantly recognize that it was obvious that a sensor failure could cause the planner to degrades or fail which in turn would cause a rerouting. Since applicant did not even address the position previously took by the examiner, the rejection is maintained. 

Lastly applicant argued:
Teleoperation 
Claim 22 recites "selecting, using one or more processors of a vehicle, a first route" and "in response to determining that the vehicle is incapable of traveling the road segment, selecting, by the one or more processors, a second route excluding the road segment" (emphasis added). In other words, the selecting step is performed by the one or more processors that were previously explicitly stated to be elements "of the vehicle." 
By contrast, Levinson is understood to be explicitly related to teleoperation. See, e.g., the Title and Abstract of Levinson. For example, cited paragraphs 0145-0148 of Levinson are understood to specifically recite actions by a "teloperation manager." Paragraph 0149 further states that "according to various examples, an 'event' relevant to teleoperation services may be…”
As such, the undersigned respectfully asserts that Levinson does not teach or suggest the above-cited portions of Levinson at least because the claim language explicitly relates to actions performed by one or more processors of a vehicle, while Levinson explicitly relates to actions performed via teleoperation. 
It is further noted that Levinson is inappropriate to combine with another reference to remedy these deficiencies of Levinson, as doing so would remove the concept of teleoperation 

The examiner respectfully disagrees. First, applicant’s claims recite “one or more processors of a vehicle.”  A processors of a vehicle does not necessarily have to be on a vehicle. The only requirement is that they need to be processors which assist in controlling some aspect of the vehicle. By broadest reasonable interpretation, the processors taught by Levinson are in fact processors of a vehicle. 
However, even if applicant were to amend their claims to positively cite that the processors were located on a vehicle applicant’s claims would still be unpatentable over Levinson. MPEP 2144.04.V.B.Making Integral and MPEP 2144.04.VC.Making Separable recognize that making a system Integral or Separable is obvious as long as these changes would be nothing more than an obvious engineering choice. The main concept of the invention is rerouting a vehicle based on system failures on the vehicle. The location of the processors does not influence these calculations nor change the principles of operation beyond what would be considered basic computer engineering (ie having the proper hardware/software to allow a system to communicate with the processor). Changing where the calculations are being performed would be obvious under the rationales cited above. As such the previous rejection is maintained.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 22, 24-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-30 of U.S. Patent No. 10,309,792. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to determining the ability of an autonomous vehicle to travel a route based a failure condition of a sensor. 

Application 15/182,313
Patent 10,309,792
22. A computer generated method comprising:
selecting, using one or more processors of a vehicle, a first route; 
retrieving, by the one or more processors, one or more physical properties of a road segment of the first route; 
predicting, by the one or more processors, one or more failure modes of one or more sensors of the vehicle when the vehicle is to travel the road segment; 
predicting, by the one or more processors, a level of performance of the one or more sensors based on the physical properties of the road segment and the one or more failure modes; 
determining, by the one or more processors, whether the vehicle is capable of traveling the road segment based on the predicted level of performance; and 
in response to determining that the vehicle is incapable of traveling the road segment, selecting, by the one or more 


	by computer determining an ability of an autonomous vehicle to travel a road feature or a road segment or a route that is being considered for the autonomous vehicle as of a time or range of times, the route conforming to properties of stored road network information and 
	eliminating the road feature or road segment or route from consideration based on the computer determining the ability of the vehicle to travel the road feature or road segment or route, 
	the determination by the computer being based on analysis of performance of the autonomous vehicle, the analysis of performance of the autonomous vehicle comprising analyzing performance of a perception process of the autonomous vehicle.


    30. The method of claim 1, in which the performance of the perception process comprises a false sensor reading. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7-12, 14-15, 17-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US 2018/0136651).
With respect to claim 22 Levinson teaches a computer generated method comprising:
selecting, using one or more processors of a vehicle (Levinson Fig. 3a ¶[61-62]), a first route (Levinson Fig. 10 element 1040 ¶[83]); 
retrieving, by the one or more processors, one or more physical properties of a road segment of the first route (Levinson Fig. 10 element 1046 ¶[83]); 
predicting, by the one or more processors, one or more failure modes of one or more sensors of the vehicle when the vehicle is to travel the road segment (Levinson ¶[83, 89, 115, 145-148]); 

determining, by the one or more processors, whether the vehicle is capable of traveling the road segment based on the predicted level of performance (Levinson ¶[83, 145-148]); and 
in response to determining that the vehicle is incapable of traveling the road segment, selecting, by the one or more processors, a second route excluding the road segment (Levinson ¶[83, 89, 145-148]).
It is noted that while Levinson does teach the limitation of “determining that the vehicle is incapable of traveling the road segment, selecting, by the one or more processors, a second route excluding the road segment” it does so indirectly. The first instance where it is taught in in the method shown in figure 2 in combination with the teachings of Levinson ¶[89]. Levinson Figure 2 step 204 takes an event and then in step 206-208 generates a series of candidate trajectories/paths based on this event. Levinson ¶[89] discloses that this event can be a failure mode of a sensor and hence the selected paths/trajectories would read on the second route as claimed by applicant whereas the inherent unselected trajectories/paths read on the [first] road segments.
Alternatively, this feature is also obvious in view of Levinson ¶[148]. This paragraph talks both about avoiding segments and monitoring sensors for failure modes although it does not explicitly state that the avoided segments are based on the sensors for failure modes. However, it is stated that “e.g., during which autonomous vehicle 3630 self-navigates using a contingent trajectory to perform a safe-stop operation when principal trajectories are not available, such if operation of a planner degrades or fails.” Assuming arguendo that it is not a sensor failure that causes operation of a planner to degrade or fail and use a contingent trajectory, it would be obvious to one of ordinary skill in the art that a sensor failing could be the cause of the planner degrading or failing and thus requiring the contingent trajectory instead of the principal trajectory. 
Specifically, it is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Levinson recognizes that the planner failing/degrading would result in the need for a contingent trajectory instead of the principal trajectory being used. Levinson further teaches that the planner uses sensor data in order to plan trajectories. From this one of ordinary skill in the art would instantly conclude that failing sensors could result in the planner failing/degrading and thus necessitating the contingent trajectory. (2) There is a clear expectation of success because the planner needs the sensors to function and Levinson also recognizes the need to monitor the sensors for failings. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device 

With respect to claim 31, Levinson as modified in claim 1 teaches a non-transitory computer-readable storage medium storing computer instructions which when executed by one or more processors (Levinson Fig. 3a ¶[61-62]), cause the one or more processors to: 
select a first route for a vehicle (Levinson Fig. 10 element 1040 ¶[83]); 
retrieve one or more physical properties of a road segment of the first route (Levinson Fig. 10 element 1046 ¶[83]); 
predict one or more failure modes of one or more sensors of the vehicle when the vehicle is to travel the road segment (Levinson ¶[83, 89, 115, 145-148]); 
predict a level of performance of the one or more sensors based on the physical properties of the road segment and the one or more failure modes (Levinson ¶[83, 89, 115, 145-148]); 
determine whether the vehicle is capable of traveling the road segment based on the predicted level of performance (Levinson ¶[83, 145-148]); and 
in response to determining that the vehicle is incapable of traveling the road segment, select a second route excluding the road segment (Levinson ¶[83, 89, 145-148]).


one or more processors (Levinson Fig. 3a ¶[61-62]); and 
a non-transitory computer-readable storage medium storing computer instructions which when executed by the one or more processors, cause the one or more processors to (Levinson Fig. 3a ¶[61-62]): 
select a first route for the vehicle (Levinson Fig. 10 element 1040 ¶[83]); 
retrieve one or more physical properties of a road segment of the first route (Levinson Fig. 10 element 1046 ¶[83]); 
predict one or more failure modes of one or more sensors of the vehicle when the vehicle is to travel the road segment (Levinson ¶[83, 89, 115, 145-148]); 
predict a level of performance of the one or more sensors based on the physical properties of the road segment and the one or more failure modes (Levinson ¶[83, 89, 115, 145-148]); 
determine whether the vehicle is capable of traveling the road segment based on the predicted level of performance (Levinson ¶[83, 145-148]); and 
in response to determining that the vehicle is incapable of traveling the road segment, select a second route excluding the road segment (Levinson ¶[83, 89, 145-148]).

With respect to claim 24, 32, and 40, Levinson as modified in claim 1 teaches a method wherein determining whether the vehicle is capable of traveling the road segment is further based on software processes that process data representing the properties of the one or more 

With respect to claim 25, 33, and 41 Levinson as modified in claim 1 teaches a method in which the predicted level of performance of the one or more sensors comprises an actual or estimated level of performance as a function of current or predicted future conditions (Levinson ¶[83, 89, 115, 145-148]).

With respect to claim 26, and 34 Levinson as modified in claim 1 teaches a method wherein the predicted level of performance comprises a capability of the one or more sensors to yield a data product of interest at a specific level of performance (Levinson ¶[83, 89, 115, 145-148] note: inherent in determining if a sensor if failing).

With respect to claim 27, and 35 Levinson as modified in claim 1 teaches a method wherein determining whether the vehicle is capable of traveling the road segment is further based on characteristics of software processes used by the vehicle (Levinson ¶[83] inherent in Levinson confidence levels used in the path/trajectory planner).

With respect to claim 28, and 36 Levinson as modified in claim 1 teaches a method, in which the characteristics of the software processes comprise the ability of the software processes to yield a data product of interest at a specific level of performance (Levinson ¶[83] inherent in Levinson confidence levels used in the path/trajectory planner).

With respect to claim 29, and 37 Levinson as modified in claim 1 teaches a method in which the characteristics of software processes comprise an ability of a data fusion network to yield a data product of interest at a specific level of performance (Levinson ¶[83, 89, 111, 115, 145-148] Confidence levels are disclosed and ¶[111] explicitly recites data fusion).

With respect to claim 30, and 38 Levinson as modified in claim 1 teaches a method in which the software processes comprise one of motion planning processes, decision making processes, and motion control processes (Levinson ¶[83, 89, 111, 115, 145-148]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665